Citation Nr: 9921108	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-08 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a heart condition, claimed 
as secondary to nicotine dependence acquired in service.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 1951 
to March 1953.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office in Baltimore, Maryland denied the veteran's claim 
for service connection for a heart condition including coronary 
artery disease, claimed as secondary to nicotine dependence 
acquired in service.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).

FINDING OF FACT

No competent medical evidence has been submitted suggesting that 
the
veteran's heart condition, for which he apparently underwent 
bypass surgery in April 1998, was the result of the veteran 
developing a nicotine addiction while on active duty in the 
military.


CONCLUSION OF LAW

The claim for service connection for a heart condition, claimed 
as secondary to nicotine dependence acquired in service is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to injury or 
disease incurred or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a), 3.310(a) (1998).  
Certain conditions, including coronary artery disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service, which is one year for coronary artery disease.  The 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In a precedent opinion, VA's Office of General Counsel set forth 
a two-pronged sequential analysis for determining whether a 
veteran is entitled to service connection on the premise that he 
became chemically addicted to nicotine from chronic smoking that 
began while he was on active duty in the military.  The Office of 
General Counsel indicated that, for service connection to be 
warranted in these types of cases, then:

(1) the veteran must have acquired a 
chemical
dependence on nicotine during service; and

(2) his nicotine dependence must have been 
the
proximate cause of his present disability.

See VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first tier 
of the analysis-concerning the question of whether the veteran 
became chemically dependent on nicotine while in service-is a 
medical issue.  This means that competent medical evidence, not 
just the opinion of a lay person, is required to address this 
question.  See, e.g., Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

The Board notes parenthetically that, in July 1998, The President 
of the United States signed the "Internal Revenue Service 
restructuring and Reform Act of 1998" (IRS Reform ACT) into law 
as Public Law No. 105-206.  In pertinent part, the IRS Reform Act 
strikes out section 8202 of the "Transportation Equity Act for 
the 21st Century (TEA 21), which was previously signed into law 
in June 1998, and inserts a new section that expressly prohibits 
the granting of service connection for a disability on the basis 
that it resulted from an injury or disease attributable to the 
use of tobacco products by a veteran during his service in the 
military.  112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  Since, however, section 1103 applies only 
to claims files after June 9, 1998, it has no affect on this case 
because the veteran filed his claim in 1997.

The preliminary determination that must be made with respect to 
the claim at issue, however, is whether it is "well grounded."  
38 U.S.C.A. § 5107(a).  A claim is well grounded if it is 
"plausible, meritorious on its own, or capable of 
substantiation."  Such a claim need not be conclusive, but only 
possible, to satisfy the initial burden of § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  The United States Court 
of Appeals for Veterans Claims (Court) also has held, however, 
although a claim need not be conclusive to be well grounded, 
competent evidence-and not just allegations---to justify 
concluding that the claim is at least plausible must nonetheless 
accompany it.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  
The Court has further held that, where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 1 
Vet. App. at 81).  The burden of showing the claim is well 
grounded, if judged by a fair and impartial individual, resides 
with the veteran.  If it is determined he has not satisfied this 
initial burden, then his appeal must be denied, and VA does not 
have a duty to "assist" him in developing the evidence 
pertinent to his claim.
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. 
App. at 81-82.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, as 
appropriate) of:  (1) a current disability;
(2) an in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  Epps v. 
Gober, 126 F.3d 1464, 1468 (1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The nexus 
requirement may be satisfied by evidence showing that a chronic 
condition subject to presumptive service connection, such as 
coronary artery disease, became manifest to a compensable degree 
within the prescribed one-year period after service.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and that he still has such a 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as to 
which, under the court's case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that continuity of 
symptoma-tology is demonstrated thereafter, and if competent 
evidence relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran alleges that he began to smoke cigarettes while on 
active duty in the military.  He states that cigarettes were 
issued as rations, that he never had to pay for cigarettes while 
in the military, and that he continued to smoke (on a daily 
basis) after he was discharged from the military. .The veteran 
denies smoking prior to service and states that he stopped 
smoking "cold turkey" January 10th 1993.  He also reports that 
prior to quitting in 1993, he smoked up to three packages of 
cigarettes a day.  The veteran contends that his smoking habit 
eventually led to the development of heart disease, including 
coronary artery disease, which necessitated bypass surgery in 
1998

The veteran's service medical records (SMRs) are not of record in 
this case.  They were presumably destroyed in a fire many years 
ago at the National Personnel Records Center (NPRC).  The RO made 
several requests for this material without success.  Ultimately, 
In July 1997, the RO issued a finding that the veteran's SMRs 
were unavailable.

The veteran's history of smoking, as well as the fact that he 
managed to quit smoking, are noted on the summaries of 
examinations that his cardiologist, Dr. Imtiaz Chowdhry, sent to 
the veteran's other treating physicians.  These records describe 
the veteran as having an extensive previous cardiac history that 
includes a reference to a heart attack in 1983.  Medical 
documentation concerning diagnosis and treatment of this heart 
attack is not of record.  In addition, the veteran has been 
diagnosed with moderate left ventricle dysfunction including 
moderate severe inferolateral wall hypokinesis, an enlarged left 
atrium, mild to moderate mitral regurgitation as well as coronary 
artery disease.  Cardiac catheterization conducted in 1986 
revealed total right coronary artery occlusion. While the reports 
from Dr. Chowdhry are extremely detailed, none contain any 
opinion associating the veteran's smoking with any heart ailment.

The veteran also experienced what was initially diagnosed as a 
mild vertebrobasilar cerebrovascular accident (CVA) in February 
1986. He was hospitalized for three days, during which time his 
physicians concluded he had suffered an infarction and not an 
embolism.  Treatment records from Howard County General Hospital 
are of record, and they reveal that the veteran was under the 
care of Dr. David Jackson and was evaluated by Dr. Elisa Soltero.  
In addition, Dr. Berg administered a Persantine Thallium stress 
test.  The results of this procedure were discussed with Dr. 
Chowdhry.  The veteran's hospital discharge summary was prepared 
by Dr. Chowdhry, who again noted the veteran's "history of heavy 
smoking in the past."  None of these medical records contain any 
medical opinion associating the veteran's history of smoking and 
the veteran's heart condition that was treated during this 
episode.     

The veteran informed the RO in his VA Form 9 that he underwent 
coronary artery bypass grafting surgery in April 1998.  While he 
submitted a hospital bill, he did not submit any treatment or 
hospital records concerning this surgery.

As noted above, there is no evidence that the veteran had a heart 
condition in service or for many years thereafter; however, the 
veteran has not asserted as much.  Rather, he his claim for 
service connection is based on his theory that his heart 
condition is related to his military service.  However, the 
record contains no competent medical opinion associating the 
veteran's heart condition with his history of smoking.  As 
discussed above, the medical records from Dr. Chowdhry note the 
veteran's "history of heavy smoking." while charting the 
progression of his coronary artery disease.  However, the mere 
fact that Dr. Chowdhry diagnosed the veteran's numerous heart 
ailments and coronary artery disease and recorded a history of 
smoking (with no indication of when it started or when and if he 
actually became chemically addicted to nicotine as a result of it 
during service) is not sufficient to satisfy the two evidentiary 
requirements alluded to above.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (where it was held that evidence which is 
simply information recorded by a medical examiner, unenhanced by 
additional medial comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement).  Even if a statement by one of the veteran's 
physicians could be interpreted as suggesting a relationship 
between coronary artery disease and smoking, it would still be 
insufficient to well ground the claim.  In this regard, it is 
important to emphasize that nothing in the statement can be 
interpreted as linking the veteran's heart disease to smoking in 
the military or, more specifically, to a chemical addiction to 
tobacco-based products (nicotine, etc.) that the veteran acquired 
while on active duty in the military.  The veteran has not 
presented any competent medical opinion to that effect, or 
indicated that any such opinion exists.

Because this claim is being denied on the absence of the 
competent medical nexus evidence, contrary to the veteran's 
assertions, the absence of his service medical records are not 
dispositive of his appeal.  Even accepting, as true, his 
assertions that he began smoking in service, there still is no 
medical evidence that: a) he became chemically addicted to 
nicotine while in the military, and b) such addiction is the 
proximate cause for him later developing coronary artery disease.  
See VAOPGCPREC 19-97 (May 13, 1997), citing 38 C.F.R. § 3.310(a).  
For service connection to be warranted in this appeal, there must 
be medical evidence, and not just allegations, showing that such 
is, in fact, the case.  See Tirpak, 2 Vet. App. at 610; 
Grottveit, 5 Vet. App. at 93.  The veteran lacks the medical 
expertise or training to render a competent opinion on a medical 
matter, such as the diagnosis or etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for service 
connection for a heart condition, claimed as secondary to 
nicotine dependence acquired in service, is well grounded.  VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Moreover, the Board is aware of no circumstances in this 
case that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim well 
grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him, in the 
May 1998 Statement of the Case (SOC) of the requirement to submit 
a well-grounded claim.  Clearly then, he is not prejudiced by the 
Board's decision to deny his claim on this same basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, the 
Board views its (and the RO's) discussion as sufficient to inform 
him of the type of evidence that is necessary to make his claim 
well grounded and warrant full consideration on the merits.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, the VA 
has met its duty to inform him of the evidence necessary to 
support his claim.  See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a heart condition, claimed as secondary to 
nicotine dependence acquired in service, is denied. 


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

